Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 1/27/2020.

Claims 1-3, 5-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “  

an optoelectronic semiconductor chip, comprising a semiconductor layer sequence comprising at 

least one n-doped semiconductor layer, at least one p-doped semiconductor layer, and an active 

layer arranged between the at least one n-doped semiconductor layer and the at least one p-doped 

semiconductor layer; a p-terminal contact electrically contacting the p-doped semiconductor 

layer; an n-terminal contact electrically contacting the n-doped semiconductor layer; wherein 

the n-terminal contact”9” is arranged in direct contact with the p-doped semiconductor 

layer at least in regions; and a first dielectric mirror element”1” is arranged in regions 

between the p-doped semiconductor layer”5” and the n-terminal contact”9”.” as shown in 

fig 4 B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816